701 S.E.2d 671 (2010)
STATE
v.
Michael Patrick RYAN.
No. 366A10.
Supreme Court of North Carolina.
August 26, 2010.
Marilyn Ozer, Chapel Hill, for Michael Patrick Ryan.
Kelvin Atkinson, Assistant District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 26th of August 2010 by Defendant-Appellant to Extend Time for the Court Reporters to Prepare the Transcript on or before October 25th, 2010:
"Motion Allowed by order of the Court in conference this the 26th of August 2010."